Title: From James Madison to Louis-André Pichon, 12 June 1801
From: Madison, James
To: Pichon, Louis-André


Monsieur,
Département d’Etat Wáshington le 12. Juin 1801.
Le contenu de Votre lettre du 18. ayant été référé au département de la trésorerie, il a été Constaté que le 28. Xbre. 1798. la Somme de 11,02⟨2⟩. dollars a été passée au credit de la République française et que le Jour Suivant le Controleur de la trésorerie a notifié à l’agent de Mr. Létombe qui avait fait le dépot Sur lequel le crédit avait été passé qu’il y avait à opposer au crédit une Somme de 15,000. dollars avancée par les Etats unis pour venir au Secours des réfugiés de St. Domingue en vertu d’un acte du Congrès du 12. février 1794. dont copie est ci Jointe. Je ne crois pas que conformément aux dispositions de cet acte la république française ait Jamais donné son consentement pour convertir ce débit provisoire en un débit absolu cependant la lettre ci-Jointe de Mr. Fauchet au Sécrétaire d’état du 1er. mars 1794. porte à croire que Mr. Fauchet étant chargé par le Gouvernement français de fournir à ces malheureux fugitifs les moyens de retourner chez eux, était autorisé à admettre cette Somme à la charge de la République et Sans considerer cette lettre comme une application positive de Son autorité à la chose en question, nous ne pouvons cependant qu’y voir une approbation implicite qui ne permettait pas de douter que la République ne reconnut la Justice de nôtre prétention au remboursement. Je Sens combien il est délicat de Suspendre l’effet d’un crédit reconnu en y opposant une prétention fondée à la verité Sur les principes d’une Stricte équité, mais neanmoins qui n’est pas reconnu entierement. J’espere néanmoins que dans votre réponse nous trouverons Si non une reconnaissance parfaite de notre prétention, au moins une raison nouvelle pour croire que vôtre Gouvernement approuvera que ces deux prétentions opposées restent dans l’état où elles Sont pour être un Jour arrangées à l’amiable.
Quand les agens autorisés par la République française en feront la demande Selon la forme accoutumée, les interests et les échéances à eux dus Sur les fonds des Etats Unis, Seront payés comme de coutume les obstacles momentanés qui existaient à la trésorerie ayant été levés.
Les Sommes trouvées à bord du Berceau et reconnues par le Capitaine Little S’élevent à un peu plus que 5000. Dollars elles Sont divisibles moitié aux Etats Unis moitié aux Capteurs: la derniere partie ne peut être restituée en ce moment mais le Congrès n’hésitera point quand la demande en Sera faite à approprier une Somme pareille. La premiere N’étant point soumise aux mêmes obstacles Sera remise par l’agent de la Marine à Boston à votre ordre.
Le delai qu’a éprouvé cette réponse n’a été occasionné que par les recherches qu’il a fallu faire dans les autres départements. Vous voudrez donc bien Monsieur excusez l’incertitude où Vous avez été laissé, et rester assuré de la haute estime et de la consideration avec laquelle J’ai l’honneur d’être
(Signé)   Madison.
 
Condensed Translation
Reports that Pichon’s 18 May letter was referred to the Treasury Department, where it was ascertained that on 28 Dec. 1798 $11,02⟨2⟩ was credited to the French Republic. On the following day the comptroller notified Létombe’s agent, who made the deposit, that a debit of $15,000 was advanced against that sum by the U.S. for aid to the refugees from Saint-Domingue as a result of a 12 Feb. 1794 act of Congress (copy attached). Although JM does not know that the French Republic ever consented to this action, the enclosed 1 Mar. 1794 letter from Fauchet to the secretary of state indicated that the French agent was authorized to furnish the refugees with the means to return to France. Suggests that the U.S. can see in the letter an implied approval that should lead the republic to recognize American expectations of reimbursement. Hopes to find in Pichon’s answer, if not a perfect avowal of the American position, at least grounds for belief that in time the matter will be settled amicably. Assures Pichon that when the authorized French agents make their request in established form, the amount due them will be paid, since the temporary obstacles at the Treasury Department have been overcome. The money found on the Berceau as acknowledged by Captain Little amounted to a little over $5,000, divided between the U.S. and the captors. Restoration of the latter party’s share will have to await congressional appropriation. The former party’s share will be remitted by the navy agent at Boston on Pichon’s order. The delay in responding is owing to the necessary research in other departments.
 

   
   Tr (AAE: Political Correspondence, U.S., 53:250–51). Enclosures not found, but see nn. 1 and 2. JM’s original letters to Pichon for this period have not been found, but the translations the French chargé sent to Paris are in the French foreign ministry archives. The first of these is printed here; subsequent texts will be omitted and only an abstract (a form of condensed translation) published.



   
   The text of “An Act providing for the relief of such of the inhabitants of Saint Domingo, resident within the United States, as may be found in want of support” is in U.S. Statutes at LargeThe Public Statutes at Large of the United States of America … (17 vols.; Boston, 1848–73)., 6:13.



   
   Fauchet’s 1 Mar. 1794 letter to Edmund Randolph requested additional funds beyond the amount appropriated by Congress, claiming that the sum fell short of the cost of returning the refugees to their “mother country” (ASPAmerican State Papers: Documents, Legislative and Executive, of the Congress of the United States … (38 vols.; Washington, 1832–61)., Foreign Relations, 1:427).


